DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation “only with colorful color particles” in unclear.  It is unclear what constitutes a “colorful” color particle, and furthermore what particulars are obviated by such language.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heine et al. (US 2007/0246932).
In respect to claim 15-19, 22-23, Heine et al. disclose a security document having a carrier element which has a surface 2 and a personalization region 3, where a personalization layer is applied to the surface (Fig. 1); the surface of the carrier element in the personalization region 3 is configured with a plurality of structure elements uniformly aligned with each other and raised with respect to a principle plane of the carrier element, in a uniform grid (Figs. 2-3); the structure elements may be spherical “dome-shaped” (arc-shaped cross-sections) and have diameters as low as 40 µm (radii of 20 µm), and thus a center-to-center distance of about 40 µm (and height of 40 µm) (0124; Figs. 2-3).
In respect to claim 20, Heine et al. disclose that at least one security element may be embodied as semicircular rods (Fig. 26).
In respect to claims 21, Heine et al. disclose that the personalization layer may be a print layer on top of the security elements (e.g. print 8 and 9), which are selectively viewable or hidden upon tilting (0023; Figs. 4-5).
In respect to claim 24, the subject matter claimed is unclear for the reasons stated in the 35 USC 112(b) above, however, the personalization layer may comprise color pattern elements (0017-0018).
In respect to claims 27 and 28, Heine et al. disclose the claimed subject matter for the reasons stated above, and additionally disclose that the raised structure elements may be formed via embossing (Abstract).

Claims 15, 25, and 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Berg (US 2009/0214105).
In respect to claim 15, Van den Berg discloses a security document having a carrier element which has a surface 2 and a personalization region 3, where a personalization layer is applied to the surface (Fig. 1); the surface of the carrier element in the personalization region 3 is configured with a plurality of structure elements uniformly aligned with each other and raised with respect to a principle plane of the carrier element, in a uniform grid (Fig. 2); the structure elements may be spherical “dome-shaped” (arc-shaped cross-sections) and have diameters as low as 100 µm (radii of 50 µm), and thus a center-to-center distance of about 100 µm (and height of 50 µm) (0024; Fig. 2).
In respect to claims 25 and 26, Van den Berg discloses that the structure elements are transparent and form lens for viewing the personalization layer therebelow (Figs. 2 and 4).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Franz (DE 10/2009/004128), Depta (WO 2007/051530), Scarbrough et al. (US 7,048,307), Tanaka et al. (US 5,443,579), Yokote et al. (US 7,354,072), and Mancuso (US 6,176,521), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637